Dewey, J.
The decision of the present case seems to raise no new questions as to the effect our courts are bound to give to a judgment of a sister state, duly rendered and duly authenticated. Under the decisions of Bissell v. Briggs, 9 Mass. 468, Hall v. Williams, 6 Pick. 247, and Gleason v. Dodd, 4 Met. 340, *11if full effect be given to the record of the judgment and of the anterior proceedings, that is offered and relied upon by the plaintiff, the court had jurisdiction of the case and the parties, and they were bound by the judgment rendered thereon.
The only point that arises is upon the supposed variance between the certified copy produced by the plaintiff, and another certified copy of the record in the case, produced by the defendant. The variance between them is, in one respect, of great importance. The copy of record produced by the defendant contains nothing to show an actual service in the action within the State of New York upon the defendant, then being found there; and if this was the full record, the court of New York would not have acquired jurisdiction of the person of the defendant, he having his domicil in Massachusetts. How far this would have been cured by the allegation in the record, of the appearance of the defendant by his attorney, James Fuller, thus giving jurisdiction by the voluntary appearance of the party by his attorney; and whether, upon the facts proved or admitted by the parties, the defendant is bound at all by any acts of an attorney appearing by substitution, made by one who was employed as his attorney, but without his knowledge or assent, previous or subsequent, would require the consideration of the court, if it were necessary to decide those questions.
But if the copy of the record introduced by the plaintiff is to be taken to be a true and perfect record of the proceedings in New York, and is entitled to full faith and credit as such, it it unnecessary to consider those questions. And the court are of opinion that this latter record is to be taken to be true and correct. It is not contradictory of the other, but more full, and supplies an omission in the other. In such case, we must take it as the more full and extended record. Commonwealth v. M’Neill, 19 Pick. 139.
We do not suppose the parol evidence put into the case by the plaintiff, as corroborating the matters exclusively contained in the more full record, can add any strength to the record. All that is material to enable the plaintiff to maintain his action must be proved by the record. The only bearing this parol *12evidence can have is to rebut any alleged fraud on the part of any body, and to explain how it has happened that the two copies of this record are found to vary.

Judgment for the plaintiff, with six per cent, interest from the date of the New York judgment.

Sanford claimed interest at seven per cent., being the rate in New York. „
Shaw, C. J. No. This is not interest, but damages; and the rule of damages is that of the court where the action is brought.